Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claims filed 5/27/2022.  Applicant has amended claims 1, 11, 17 and 20, added new claims 21 and 22 and cancelled claims 6 and 16.  Accordingly, claims 1-5, 7-15, and 17-22 are pending for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-5, 7-15, and 17-22 are directed to the abstract idea of receiving transaction data including parameters for executing transaction, deferring consumption of purchaser resource and consuming a quantity at future times, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1, 11 and 20 recite, in part, a method/system/medium, for performing the steps of receiving transaction data set including parameters associated with a first data processing task for executing the transaction originated at a merchant point-of-sale of a merchant, the parameters identifying a quantity of a resource consumed from a purchaser resource pool by the data processing task, generating signals for communicating an message to a destination associated with the purchaser resource pool; the message communicating an option for deferring execution of at least a portion of the data processing task thereby deferring a corresponding consumption of at least a portion of the quantity of the resource from the purchaser resource pool; upon receiving response signals indicative of instructions to defer execution, generating a second data processing task for releasing at least the portion of the resource to the purchaser resource pool; generating one or more deferred child data processing tasks for executing at least the portion of the data processing task at one or more future times; when executed, the one or more deferred child data processing tasks consuming at least the portion of the quantity of the resource from the purchaser resource pool; wherein the signals for communicating the message communicating the option for deferring execution of at least a portion of the data processing task are generated when: an identifier associated with the merchant matches one or more triggering merchant identifiers or when a merchant category code associated with the merchant matches one or more triggering merchant category codes.  These steps describe the concept of receiving transaction data including parameters for executing transaction, deferring consumption of purchaser resource and consuming a quantity at future times, which is directed to abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice: commercial or legal interactions; sales activities or behaviors, business relations).  As such, the description in claims 1, 11 and 20 of receiving transaction data including parameters for executing transaction, deferring consumption of purchaser resource and consuming a quantity at future times is an abstract idea.  Claims 2-5, 7-10, 12-15, 17-19 and 21-22 are dependent on claims 1, 11 and 20 and include all the limitations of claims 1, 11 and 20.  Therefore, claims 2-5, 7-10, 12-15, 17-19 and 21-22 recite the same abstract idea of “receiving transaction data including parameters for executing transaction, deferring consumption of purchaser resource and consuming a quantity at future times”.  The limitations recited in the depending claims (For example, the receiving, identifying, determining, sending, storing, deleting, communicating, displaying steps and the specific types of deferral condition, option and category codes used) are further details of the abstract idea and not significantly more.  The concept described in claims 1-5, 7-15, and 17-22 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 1-5, 7-15, and 17-22 of receiving transaction data including parameters for executing transaction, deferring consumption of purchaser resource and consuming a quantity at future times is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – performing the receiving step “over an network” for executing “electronic transaction” originated at a “device” and the generating, communicating and consuming steps “electronically” “using “at least one processor” and displaying/storing data on “devices” (depending claims 3, 13, 8 and 18).  The “processor” and “devices” in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite additional limitation of performing the receiving step “over an network” for executing “electronic transaction” originated at a “device” and the generating, communicating and consuming steps “electronically” “using “at least one processor” and displaying/storing data on “devices” (depending claims 3, 13, 8 and 18) amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Various court decisions have identified similar elements as routine and conventional (For example, Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), automating mental tasks (Benson, Bancorp and CyberSource); Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone).  According to the Specification, “processing device can be…any type of general-purpose microprocessor”, see paragraph 0073.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1-5, 7-15, and 17-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities: “an network”. ("An" goes before words that begin with vowels).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purves et al. (US 2013/0346302 A1) in view of Narasimhan et al. (US 2016/0019638 A1).

As per Claims 1, 11, 20

Purves (‘302) discloses

Receiving, over an network, an electronic transaction data set including parameters associated with a first data processing task for executing the electronic transaction (electronic payment) originated by a merchant point-of-sale (POS) device of a merchant, paragraph 0120 (user’s payment configuration parameters; enter an amount to be charged with the account), paragraph 0004 (electronic payment), paragraph 0210 (point-of-sale terminal), paragraph 0216 (point-of-sale client), paragraph 0156 (merchant initiated transaction may be snoozed based on preferences or instructions setup by the consumer)

the parameters identifying a quantity (amount) of an electronic resource consumed from a purchaser resource pool ((available accounts for payment) by the data processing task, paragraph 0120 (user’s payment configuration parameters; enter an amount to be charged with the account), paragraph 0143 (user may set up “snooze” parameters… amount greater than $300.00, automatically “snooze” bill amount due), paragraph 0112 (list available accounts for payment)

generating signals for communicating an electronic message to a destination associated with the purchaser resource pool, paragraph 0618 (signals activing as instructions to enable various operations), paragraph 0100 (communications…relating to effectuating payments), paragraph 0152 (the portal may receive a user submitted payment account selection from a user, and forward such payment request to the Bill-Pay server), paragraph 0170 (user may operate a mobile device and select to pay a bill at a mobile message), paragraph 0112 (list available accounts for payment), Fig 1 D (Reminder: Your US Mobile Bill for 02/2015 is due; 122 “BankABC Debit; 134 Snooze for 10 days) and Fig 2F (pay with credit, debit or snooze for 5 days), paragraph 0118 (user may include a wide variety of communications devices)

the electronic message communicating an option for deferring execution of at least a portion of the data processing task thereby deferring (defer or “snooze” a payment) a corresponding consumption of at least a portion of the quantity of the electronic resource from the purchaser resource pool (available accounts for payment), see at least paragraph 0143 (user may set up “snooze” parameters… amount greater than $300.00, automatically “snooze” bill amount due), paragraph 0103 (allow cardholder to defer or “snooze” a payment of a bill for a fixed period of time e.g. extension of a bill until the next payday; “snooze” a portion or an entire bill), paragraph 0112 (list available accounts for payment; bill-pay pop-up window; provide a “snooze” option for the user …pay an extra $5 to snooze for 10 days) 

generating one or more deferred child data processing tasks for executing at least the portion of the data processing task at one or more future times (next payday/10 days), see at least paragraph 0112 (bill-pay pop-up window; provide a “snooze” option for the user …pay an extra $5 to snooze for 10 days), paragraph 0103 (allow cardholder to defer or “snooze” a payment of a bill for a fixed period of time e.g. extension of a bill until the next payday; “snooze” a portion or an entire bill),

when executed, the one or more deferred child data processing tasks consuming at least the portion of the quantity of the electronic resource from the purchaser resource pool (available accounts for payment), paragraph 0143 (user may set up “snooze” parameters… amount greater than $300.00, automatically “snooze” bill amount due), paragraph 0103 (allow cardholder to defer or “snooze” a payment of a bill for a fixed period of time e.g. extension of a bill until the next payday; “snooze” a portion or an entire bill), paragraph 0112 (list available accounts for payment; bill-pay pop-up window; provide a “snooze” option for the user …pay an extra $5 to snooze for 10 days)

wherein the signals for communicating the electronic message communicating the option for deferring (snooze) execution of at least a portion of the data processing task are generated when: an identifier associated with the merchant matches one or more triggering merchant identifiers or when a merchant category code associated with the merchant matches one or more triggering merchant category codes, see at least paragraph 0160 (consumer may provide parameters and instructions to the bill-pay on when to “snooze” payments. These instructions may include criteria based on factors such as: merchant name, merchant category), paragraph 0185 (merchant category code MCC; a transaction with a grocery merchant having MCC 5411 may be approved, while a transaction with a bar merchant having an MCC 5813 may be refused), paragraph 0115 (bill-pay may verify whether the requesting business entity is an eligible entity), Fig 3 C (receive a “snooze” request and pre-screen eligibility -> eligible? YES [Wingdings font/0xE0] present a “snooze” button’), paragraph 0141 (verify whether the user has enrolled with the “snooze” service, whether the biller has agreed to participate in the “snooze” serving; generate a snooze request… once the eligibility is verified), paragraph 0618 (signals acting as instructions to enable various operations)

Purves (‘302) discloses receiving response signals indicative of instructions to defer (defer or “snooze” a payment) execution, generating a second data processing task and releasing (refund) at least the portion of the electronic resource to the purchaser resource pool (virtual wallet), see at least paragraph 0618 (signals activing as instructions to enable various operations), paragraph 0112 (bill-pay pop-up window; provide a “snooze” option for the user …pay an extra $5 to snooze for 10 days), paragraph 0103 (allow cardholder to defer or “snooze” a payment of a bill for a fixed period of time e.g. extension of a bill until the next payday; “snooze” a portion or an entire bill) and paragraph 0462 (refunds to user’s virtual wallet), but fails to explicitly disclose  the task for releasing electronic resource is performed upon receiving instructions to defer execution.  Narasimhan (‘638) discloses releasing electronic resource (refunds to the account/apply credit to account) upon receiving instructions to defer execution, see at least paragraph 0049 (deferring scheduled assessment of payments; suspend the customers scheduled payment assessments for a period of three months….applying payment credits and/or refunds to the account that negated the amount of any previously assessed service payments; if a customer’s approved for a three month temporary waiver, the system may be configured to apply a credit to the customer’s account that is equivalent in amount to the cost of three months of service payments) and paragraph 0057 (refunds to the account) and paragraph 0030 (deferral of service payments associated with utilizing a particular account service).  Both Purves and Narasimhan are directed toward deferring payment.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the arts at the time the invention was made to modify Purves’ invention to include the task for releasing electronic resource is performed upon receiving instructions to defer execution.  One would have been motivated to do so for the benefit of allowing refunds to the account that negate the amount of previously scheduled payments.

As per Claims 2, 12

Purves (‘302) discloses where the electronic transaction data set is received from a transaction processing system configured to execute data processing tasks for consuming or adding electronic resources (add funds/add funding source) to one or more resource pools, see at least paragraph 0102 (add funds to an eligible and participating reloadable prepaid card and make bill payments using that card), paragraph 0204 (adding a funding source to the wallet application; credit card, debit card, pre=[paid card, smart card and other pay accounts] 
  
As per Claims 3, 13

Purves (‘302) discloses wherein the parameters associated with the data processing task include a payment token; identifying, from a plurality of user data profiles stored at a data storage device, a first user data profile associated with the payment token and determining the destination to which the electronic message is to be communicated based on a destination associated with the first user data profile, see at least paragraph 0345 (token may be encrypted token for the user account; tokens may also be used as values for tokened in Bill Pay’s buy button parameters), paragraph 0158 (user profile….retain a token representing the consumers default card account; account numbers may be sent to and stored by the Bill-Pay in the tokenization service), paragraph 0315 (profiles), and paragraph 0450 (consumer profile in the wallet’s central consumer profile database such as ... contact information…address), paragraph 0118 (user may include a wide variety of communications devices), paragraph 0619 (Bill Pay controller may be connected to and/or communicated with entities such as…one or more or users from user input devices)  

As per Claims 4, 14

Purves (‘302) discloses receiving a data set for a new user data profile, the new data set including a payment identifier (financial account number/card number), sending a registration message including the payment identifier to a transaction processing system, wherein registration of the payment identifier enables the transaction processing system to send an electronic transaction data set for each data processing task associated with the payment identifier, the electronic transaction data set including a payment token, receiving, from the transaction processing system, a response message including the payment token, storing the payment token in associated with the new user data profile and deleting the payment identifier, see at least paragraph 0133 (submit registration information to register with Bill-Pay; provide registration information such as user profile information, financial account information; <AccountNo?0000 0000 0000</account NO>) and paragraph 0135 (issue a token PAN for the user registered bank account), paragraph 0145 (card tokenization component… translate card number into corresponding card PAN; determine whether to snooze based on the PAN type), paragraph 0512 (profile may be viewed with tokenized), paragraph 0264 (Bill Pay Server may delete….or otherwise alter the status of the user’s “Snooze” credit card account to designate it has expired) , paragraph 0256 (delete…an account; account could be a credit card account, charge card account…and/or the like), paragraph 0413 (consumer deletes a payment account from their wallet)
 
As per Claims 6, 16

Purves (‘302) discloses wherein the signals for communicating the electronic message communicating the option for deferring execution of at least a portion of the data processing task are generated when one or more of the parameters satisfy a deferral condition, see at least paragraph 0618 (signals activing as instructions to enable various operations), paragraph 0143 (user may set up “snooze” parameters… amount greater than $300.00…. “snooze” bill amount due), paragraph 0103 (allow cardholder to defer or “snooze” a payment of a bill for a fixed period of time), paragraph 0112 (Pay pop-up window may provide a “snooze” option), paragraph 0102 (“snooze” a portion or an entire bill for a short period of time)
 
As per Clams 7, 17

Purves (‘302) discloses wherein the signals for communicating the electronic message communicating the option for deferring execution of at least a portion of the data processing task are generated when the quantify of the electronic resource consumed from a purchase resource pool meets a threshold value, see at least paragraph 0143 (user may set up “snooze” parameters… amount greater than $300.00, automatically “snooze” bill amount due), paragraph 0103 (allow cardholder to defer or “snooze” a payment of a bill for a fixed period of time)

As per Claims 8, 18

generating signals for triggering display of a user interface at a device associated with the purchaser resource pool, the user interface enabling selection of one or more options for deferring execution of at least the portion of the data processing task, see at least paragraph 0618 (signals activing as instructions to enable various operations), paragraph 011 (user may selects to snooze the selected bill items….provide a list of accounts for the user to select), paragraph 0103 (allow cardholder to defer or “snooze” a payment of a bill for a fixed period of time), paragraph 0112 (Bill-Pay pop-up window may provide a “snooze” option), paragraph 0105 (client devices; user interface)
  
As per Claims 9

Purves (‘302) discloses wherein the one or more options include options defining at least one of: a number of deferred child data processing tasks to be generated; a deferred quantity of the electronic resource to be consumed by the one or more deferred child data processing tasks; or the one or more future times at which the one or more deferred child data processing tasks are to be executed, paragraph 0111 (the user may selects to snooze the selected bill items and may slide the button to determine an amount to “snooze”), paragraph 0103 (allow cardholder to defer or “snooze” a payment of a bill for a fixed period of time), paragraph 0112 (“snooze” option for the user… pay an extra $5 to snooze for 10 days)

As per Claims 10, 19                                                                                                                                   

Purves (‘302) discloses upon determining from the parameters associated with the first data processing task for executing the electronic transaction satisfy a subscription condition, generating signals for communicating a subscription electronic message to the destination associated with the purchaser resource pool, the subscription electronic message communicating an option for triggering execution of a plurality of future data processing tasks for periodically consuming subscription quantities of the electronic resource from the purchaser resource pool; upon receiving subscription response signals indicative of a confirmation the option for triggering execution of a plurality of future data processing tasks for periodically consuming the subscription quantities, generating signals for initiating execution of the plurality of future child data processing tasks at one or more future subscription times, see at least paragraph 0618 (signals activing as instructions to enable various operations), paragraph 0120 (user’s payment configuration parameters), paragraph 0409 (consumer may agree to or designated certain payment options to be used in recurrent transactions; recurring commerce), paragraph 0421 (recurring billing; subscription billing), paragraph 0453 (customer may also set up…recurring billing authorization, subscription payments), paragraph 0156 (if a consumer anticipates that an automated recurring bill payments might reach their account before payday when their account may not have sufficient funds, they may desire to postpone the bill payment by way of “snoozing” the bill), paragraph 0570 (subscription message), paragraph 0118 (user may include a wide variety of communications devices)
  
Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purves et al. (US 2013/0346302 A1) in view of Narasimhan et al. (US 2016/0019638 A1), as applied to claims 1, 11 and 20, and further in view of Fliteroft et al. (US 2009/0012897 A1).

As per Claims 5, 15

Purves (‘302) discloses generating one or more data processing tasks for one or more portions of the quantity of the electronic resource in the purchaser resource pool; wherein when executed, the one or more deferred child data processing tasks consuming the one or more portions of the quantity of the electronic resource,, see at least paragraph 0143 (user may set up “snooze” parameters… amount greater than $300.00, automatically “snooze” bill amount due), paragraph 0103 (defer or “snooze” a payment of a bill for a fixed period of time e.g. extension of a bill until the next payday; “snooze” a portion or an entire bill), paragraph 0112 (list available accounts for payment), but fails to explicitly disclose reserving one or more portions of the quantity of electronic resource and consuming one or more reserved portions.   Fliteroft (‘897) teaches reserving (hold/held funds) one or more portions of the quantity of electronic resource and consuming one or more reserved portions, see at least paragraph 0076 (credit/debit card…electronic fund transfer system; hold/defer payments for a specific period or until additional confirmation is received that the transaction can proceed; held funds).  Both Purves and Fliteroft are directed toward deferring payments for specific period of time.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the arts at the time the invention was made to modify Purves’ invention to include reserving one or more portions of the quantity of electronic resource and consuming one or more reserved portions.  One would have been motivated to do so for the benefit of making sure funds are available for deferred payment.

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purves et al. (US 2013/0346302 A1) in view of Narasimhan et al. (US 2016/0019638 A1), as applied to claims 1, 11 and 20, and further in view of Mendelovich et al (US 2006/0080233 A1).

As per Claims 21, 22 

Purves (‘302) discloses one or more triggering merchant category codes for deferring payment, see at least paragraph 0160 (consumer may provide parameters and instructions to the bill-pay on when to “snooze” payments. These instructions may include criteria based on factors such as: merchant category), paragraph 0185 (merchant category code MCC), but fails to explicitly disclose a code representing: a furniture store, a travel agency or a car dealership. However, the specific type of data the code represents is nonfunctional as it does not affect change the structure or affect the manipulative steps of the invention.  And, it has been held that nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).  In addition, Mendelovich (‘233) teaches delayed payments are commonly used for cars and furniture, see at least paragraph 0031.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the arts at the time the invention was made to modify Purves’ invention to include a code representing: a furniture store, a travel agency or a car dealership.  One would have been motivated to do so for the benefit of allowing payment for purchasing car or furniture be deferred.  

	

Additional relevant reference found but not used in the rejection: Eubanks (US 2002/0091634 A1).

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that prior art Purves fail to disclose the newly added limitation “wherein the signals for communicating the electronic message communicating the option for deferring execution of at least a portion of the data processing task are generated when: an identifier associated with the merchant matches one or more triggering merchant identifiers or when a merchant category code associated with the merchant matches one or more triggering merchant category codes.”  The Examiner disagrees.  This limitation is described in paragraph 0160 of Purves (consumer may provide parameters and instructions to the bill-pay on when to “snooze” payments. These instructions may include criteria based on factors such as: merchant name, merchant category), paragraph 0185 (merchant category code MCC; a transaction with a grocery merchant having MCC 5411 may be approved, while a transaction with a bar merchant having an MCC 5813 may be refused), paragraph 0115 (bill-pay may verify whether the requesting business entity is an eligible entity), Fig 3 C (receive a “snooze” request and pre-screen eligibility -> eligible? YES [Wingdings font/0xE0] present a “snooze” button’), paragraph 0141 (verify whether the user has enrolled with the “snooze” service, whether the biller has agreed to participate in the “snooze” serving; generate a snooze request… once the eligibility is verified), paragraph 0618 (signals acting as instructions to enable various operations).  Therefore, applicant’s argument is not persuasive.

Applicant argues that the claims are statutory under 35 U.S.C. 101 because 1) sending electronic signals over communication network is implemented using a computer system and communication interface 2) the transaction is originated at POS device which can be in real time or near real time.  The Examiner disagrees.  In response to applicant’s argument that the claims are implemented electronically using computer system, it is noted that the “processor” and “devices” in the steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components (see detailed 101 rejection above). Applicant is reminded that in buySAFE, Inc. v. Google, Inc. 765 F.3d 1350 (Fed. Cir. 2014), Court concluded that the claims were patent-ineligible because the “computer functionality is generic” and it “cannot be enough that the transactions [] are themselves online transactions.” Id. at 1355 (finding the claims patent-ineligible) (citing Alice, 134 S.Ct. at 2358; Mayo, 132 S.Ct. at 1294; Bilski, 561 U.S. at 610–11; Diamond v. Diehr, 450 U.S. 175, 191 (1981)).  In response to applicant’s argument that the transaction can be in real time or near time, it is noted that relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (a computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims”).  Therefore, applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIA-YI LIU/Primary Examiner, Art Unit 3695